Title: From Thomas Jefferson to Edmund Bacon, 3 January 1809
From: Jefferson, Thomas
To: Bacon, Edmund


                  
                     Sir 
                     
                     Washington Jan. 3. 09.
                  
                  My letter by Davy would lead you into an error as to the day of his departure, as I dated it Dec. 30. instead of 31. by mistake. if it is now as cold with you as it is here I am in hopes you will be able & ready to fill the icehouse. it would be a real calamity should we not have ice to do it, as it would require double the quantity of fresh meat &c in summer had we not ice to keep it. I had really forgotten the article of flax, which is quite as necessary as cotton. but I am so much a stranger to the quantity an acre will bring, that I must leave it to you to fix. you know how much brown linen it will take to clothe all the people. I directed that Phill Hubbard should come home whenever Reuben Perry should leave Poplar Forest. this you can learn from John Perry. in the mean time you will have to furnish a sawyer in his place to mr Watkins. I think it very possible that instead of sending you money from here the next week, I may desire mr Jefferson to send it by the post from Richmond, under cover to mr Higginbotham. my best wishes attend you
                  
                     Th: Jefferson 
                     
                  
               